Per Curiam:

Upon the hearing of this appeal on a former occasion we gave this case a careful examination, and concluded that none of the exceptions taken were available. We thought, however, upon an examination of section 1317 of the Code of Civil Procedure that the power of the court to diminish damages in an action of this nature were enlarged by this section. Subsequent examination has satisfied us that this was an error. The former order of the court was founded entirely upon the supposed power given by the section mentioned.
We are satisfied therefore that the rules established in this State by the decisions do not authorize us to reduce the damages in a case of this character. We can only reverse the judgment, *339but have no power to clo that unless we are satisfied that the jury acted from undue motives, or under gross error.
We have reached no such conclusion with regard to the action of the jury in this case. For these reasons the judgment should be affirmed.
Present- — -Davis, P. J., Beady and Potteb, JJ.
Judgment affirmed.